Cooper, Judge.
This court entered a judgment in the above-styled case at 198 Ga. App. 235 (401 SE2d 282) (1990) reversing the judgment of the trial court. In that case we found that the trial court properly denied appellants’ motion for a directed verdict, but erred in failing to give appellants’ requests to charge on part performance, thus requiring a new trial. We also held that the trial court did not err in allowing the issue of attorney fees to go to the jury. The Supreme Court in Baxley Veneer &c. Co. v. Maddox, 261 Ga. 309 (404 SE2d 554) (1991) reversed our decision and held that the trial court erred in denying appellants’ motion for a directed verdict and in allowing the issue of attorney fees to go to the jury. In accordance with the decision of the Supreme Court, the decision of this court in Case No. A90A1525 is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Since our decision in Case No. A90A1526 was not disturbed, that decision is readopted and incorporated herein by reference.
. Judgment reversed in Case No. A90A1525. Judgment affirmed in Case No. A90A1526.

Birdsong, P. J., and Judge Arnold Shulman concur.

Law Office of Barnard M. Portman, Paul H. Felser, for appellee.